213 F.2d 149
UNITED STATES,v.HAYES.
No. 275, Docket 22878.
United States Court of Appeals,Second Circuit.
Argued May 7, 1954.Decided May 17, 1954.

Richard C. Packard, Asst. U.S. Atty. for Eastern Dist. of New York, Brooklyn, N.Y.  (Leonard P. Moore, U.S. Atty. for Eastern Dist. of New York, Brooklyn, N.Y., on the brief), for plaintiff-appellee.
John P. Campbell, New York City, for defendant-appellant.
Before CLARK, FRANK, and MEDINA, Circuit Judges.
PER CURIAM.


1
We are constrained to hold that, notwithstanding the able briefs and argument by assigned counsel for the defense, the case presents only a question of credibility of the evidence which the jury decided adversely to the defendant.  The prosecution cannot properly be prevented from seeking the testimony of the unsavory persons with whom defendant chose to associate, and the jury cannot be found in error for having believed them.


2
Affirmed.